SUMMARY ORDER
We assume that the parties and counsel are familiar with the facts and the procedural history of this case, and the scope of the issues presented on appeal.
Plaintiff-appellant Deborah L. Davis appeals from an opinion and order of the district court granting the defendants’ motion for summary judgment. See Davis v. Oyster Bay-East, Norwich Cent. Sch. Dist., No. 03 Civ. 1372, 2006 WL 657038, 2006 U.S.Dist. LEXIS 82914 (E.D.N.Y. Mar. 9, 2006). Davis had alleged in her complaint that the defendants violated her rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., 42 U.S.C. §§ 1981, 1983, 1985 and 1986, the New York State Human Rights Law § 295 et seq., and breach of contract.
Upon careful review of the record and arguments of counsel, we hereby AFFIRM the judgment of the district court for sub*60stantially the reasons set forth in its opinion.